 



Exhibit 10.64     
PRIVATE AND CONFIDENTIAL
FINAL VERSION
Mike S. Zafirovski
Employment Terms and Conditions
1. Employment Relationship
Effective November 15, 2005, you shall be appointed President and Chief
Executive Officer of Nortel Networks Corporation and Nortel Networks Limited
(collectively, “Nortel”). You shall be an officer and director of each of these
entities. You shall be considered an employee of Nortel effective October 17,
2005. Your employment relationship is that of employment at will and not subject
to a specified term.
2. Salary
Your base salary will be US$1,200,000 per annum paid to you bi-weekly. Normally,
salaries are reviewed on an annual basis, typically in the first quarter, in
accordance with the various evaluation processes and market-driven guidelines.
3. Incentive Award
You will be eligible to participate in the annual SUCCESS Incentive Award Plan
(“SUCCESS”) with a target of 150% of your base salary to a maximum of 300% of
your base salary. For 2005, you will be eligible to participate in the 2005
SUCCESS plan pro-rated depending upon the number of months that you are in
active employment. In all other respects, your SUCCESS bonus will be assessed in
accordance with the terms of the SUCCESS plan.
4. Long-Term Incentives
You will be eligible to participate in the Nortel Networks Corporation 1986
Stock Option Plan As Amended and Restated and the Nortel Networks Corporation
2000 Stock Option Plan (collectively, the “Stock Option Plans”), the Nortel
Networks Stock Purchase Plan and the Nortel 2005 Stock Incentive Plan (the
“Restricted Stock Unit Plan”).
You will receive a new hire grant of 5 million stock options under the
applicable Stock Option Plan. The stock options shall be exercisable as to 20%
on or after the date that is one year from the effective date of the grant, and
as to an additional 20% on each anniversary of the effective date of the grant,
with 100% of such stock options exercisable on or after the date that is five
years from the effective date of the grant. The exercise price of the stock
options shall be equal to 100% of the market value of a Nortel Networks
Corporation share on the date of the grant, as determined under the applicable
Stock Option Plan and approved by the Nortel Board of Directors. The stock
options shall be subject to the terms and conditions of the applicable Stock
Option Plan and Nortel’s policies and procedures. The anticipated effective date
of the grant is November 15, 2005.

 



--------------------------------------------------------------------------------



 



You will receive an award under the Restricted Stock Unit Plan valued at the
time of award by an industry recognized valuation tool approved by the Joint
Leadership Resources Committee and the Board of Directors equivalent to
US$7.5 million. The restricted stock units awarded shall vest as to 20% on or
after the date that is one year from the effective date of the award, and as to
an additional 20% on each anniversary of the effective date of the award, with
100% of such restricted stock units vested on or after the date that is five
years from the effective date of the award. The anticipated effective date of
the award is November 15, 2005.
Your eligibility for additional stock option grants or restricted stock unit
awards shall be reviewed at the same time as other key employees on an annual
basis, typically in the first quarter, in accordance with the various evaluation
processes and market-driven guidelines.
You will be entitled to an additional long term incentive award with a target of
200% of your base salary to a maximum of 400% of your base salary. The terms and
conditions of this long-term incentive will be discussed with you and approved
by the Joint Leadership Resources Committee and the Board of Directors of
Nortel.
5. Benefits
You will be eligible to participate in employee benefit plans in accordance with
the terms of those plans upon your commencement of employment. This currently
includes medical, dental, vision, short term disability, long term disability,
business travel insurance, accidental death and dismemberment, and life
insurance coverages. You will also be eligible for benefits under the Nortel
relocation program, including reasonable moving and real estate expenses
associated with the sale of your home, if applicable. A Benefits summary and
details of the Nortel relocation program will be provided to you by the
Executive Compensation Group.
You will also be eligible for 5 weeks of vacation per annum immediately upon
your commencement of employment.
6. Capital Accumulation and Retirement Programs
You will be offered the choice between two Capital Accumulation and Retirement
Programs: the Balanced Program or the Investor Program. All of our retirement
programs are periodically reviewed and changes may result to the programs as
currently described. You shall be eligible for pension benefits in accordance
with the terms of the applicable Nortel plan.
In addition to your participation in the Capital Accumulation and Retirement
Programs, you will be eligible for certain additional pension benefits. Under
this arrangement, you will receive a special lifetime pension benefit of
US$500,000, with a 60% joint and survivor provision, which will accrue after
5 years of active employment. The special pension benefit will be payable
monthly following your retirement on or after age 60, and shall be inclusive of
any other pension benefit paid under Nortel plans. As part of this special
pension arrangement, you shall also be entitled after 5 years of active
employment to benefit from the retirement provisions under Nortel’s Stock Option
Plans and Restricted Stock Unit Plan, and to the fullest extent permissible, the
retirement provisions of Nortel’s employee benefit plans.

2



--------------------------------------------------------------------------------



 



Further details of your special pension benefit will be provided to you by the
Executive Compensation Group.
7. Participation in Executive Retention Termination Plan
You will be eligible to participate in our Executive Retention and Termination
Plan (“ERTP”). The ERTP, in part, defines the conditions for a change in control
and includes the provisions available to you should your employment be
terminated as defined in ERTP within 24 months following a change in control.
You would be eligible for the benefits described for CEO participation.
8. Tax Preparation and Financial Planning
As a board appointed officer, tax preparation for your personal income tax will
be provided at company expense by a company assigned provider. In connection
with your continued employment and relocation, Nortel will cover your reasonable
financial planning and legal expenses up to US$25,000 on an annual basis. Nortel
will also cover your professional fees and expenses in connection with your
offer of employment up to US$25,000.
9. Tax Equalization
Nortel will “gross up” your compensation related to active employment with the
corporation to the extent required such that your after-tax compensation will be
the same as if you were a resident of the State of Illinois. Compensation for
this purpose shall include your salary, annual incentive awards, long-term
incentive awards, benefits under Nortel employee benefit plans (including the
Nortel relocation plan) to the extent such benefits shall be considered income
for tax purposes, and any other similar payments or awards. Compensation shall
not include any income resulting from Capital Accumulation and Retirement Plans,
including any special pension arrangements in connection therewith, or any
payments made under the ERTP or as a result of separation pursuant to section 10
below.
10. Separation
In the event (i) Nortel initiates your separation of employment as President and
Chief Executive Officer, or (ii) you initiate your separation of employment
because your responsibilities or authority are involuntarily changed and are not
substantially equivalent to your current role, or because your total
compensation is involuntarily changed in a manner that is materially
inconsistent with other key executive officers, you will be provided in lieu of
any other payment or benefit with the equivalent of two years base salary paid
bi-weekly, the equivalent of two years SUCCESS plan payment at target to be paid
in a lump sum, the opportunity to continue health, life insurance and AD&D
benefits coverage in which you are then enrolled for two years following your
employment termination (“Salary Continuance Period”) at active employee rates,
and the continued vesting of outstanding stock options or restricted stock units
during the Salary Continuance Period, other than the new hire stock options and
restricted stock units referred to in paragraph 4, which shall immediately vest
on your date of separation. In addition to the above, in the event any SUCCESS
plan payment is made to key employees of Nortel in respect of the year in which
such separation of employment occurs, you shall be entitled to a pro-rata
SUCCESS plan payment at target. However, the foregoing payments and benefits
will not be provided to you if your separation of employment arises out of
termination for Cause, as that term is defined in the ERTP.

3



--------------------------------------------------------------------------------



 




Additionally, the provision of any such payments and benefits will be
conditioned upon your execution of a separation agreement, which will be
prepared by the corporation and will contain, among other things, a full and
final release of claims and a covenant not to compete against Nortel or solicit
its employees during the Salary Continuance Period. Such payments and benefits
will be provided at a time and in a manner that is consistent with Section 409A
of the U.S. Internal Revenue Code to the extent that such statutory provision is
applicable to you. Payment to you of the benefits described in this paragraph
would make you ineligible for the payments/benefits described above in paragraph
7.
11. Reporting Insider
You will be designated a Reporting Insider under applicable Canadian and U.S.
securities legislation with respect to trades of securities of Nortel as of
October 17, 2005. Additional details will be provided by the Securities Law
Group, which will assist you in your reporting obligations.
12. Share Ownership Guidelines
As a senior executive you will be expected under the Share Ownership Guidelines
to own Nortel shares equivalent to 500% of your base salary within 5 years from
the date you commence employment.

4